DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-27 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 10/02/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,13,14,21-22,24-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shan et al(US 2019/0205049).
Claim 1: Shan disclose receiving at a memory controller managing a memory device a memory command in (fig.5; page 6[0056]: memory controller is initiated, algorithms are loaded into the access 
	Claim 2: Shan disclose performing an erase operation on a memory block corresponding to the memory in (page 3[0035]).
Claim 13: Shan disclose command is encrypted comprises determining that one or more of a command byte or a memory address byte included in the memory command is encrypted in (page 4[0039],[0041]). 
Claim 14: Shan disclose retrieving by the memory controller, user data stored in the memory location; encrypting the user data and sending the encrypted user data to a host device coupled to the memory device in (col.5,lines [0049]; page 6[0057]).

Claim 22: Shan disclose performing an erase operation on a memory block corresponding to the memory in (page 3[0035]).
Claim 24: Shan disclose upon receiving them memory command determining whether the memory command includes authentication information; upon determining that the memory command includes the authentication information performing an authentication function corresponding to the memory command and conditioned on the performance of the authentication function resulting in a successful authentication of the memory command, performing the decryption function corresponding to the memory command in (page 5[0048-0049]; pages 6[0057],[0060]).

Claim 26: Shan disclose retrieving user data stored in the memory location; encrypting the user data and sending the encrypted user data to a host device coupled to the memory device in (col.5,lines [0049]; page 6[0057]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al(US 2019/0205049) in view of Pizot et al(US 9,706,082).
Claims 15,16: Shan does not specifically disclose encrypting the user data comprises obfuscating the user data using a mask value. Pizot disclose this limitation in (col.3,lines 51-67; col.4,lines 1-2). It would have been obvious to person of ordinary skill in the art at the time invention was made to .
Allowable Subject Matter
Claims 3-12,17-20,23,27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/              Primary Examiner, Art Unit 2435